Citation Nr: 0515184	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to November 1983.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on her part is required.


FINDING OF FACT

Throughout the appeal period the veteran's service-connected 
lumbar spine disability has been manifested by severe 
limitation of lumbar spine motion; ankylosis and disc disease 
are not shown.


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's service-
connected low back disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5292 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  A February 2001 letter informed 
the veteran of the recent enactment of the VCAA and what type 
of evidence was required to establish service connection.  A 
January 2003 statement of the case (SOC) outlined what was 
needed to establish entitlement to the benefit sought (and 
why a 10 percent rating, but no higher, was assigned for the 
service-connected low back disability), and what the evidence 
showed.  The SOC also outlined pertinent VCAA provisions.  
Notice on the "downstream" issue of an increased initial 
rating was properly given via the SOC.  See VAOPGCPREC 8-2003 
(Dec. 2003).  A September 2004 rating decision (and October 
2004 supplemental SOC (SSOC)) gave notice of the basis for 
the increase in the rating to 20 percent.  The October 2004 
SSOC also reflected consideration of the revised criteria for 
rating spine disabilities.  The veteran has now received 
notice of everything necessary, and she and her 
representative have had ample opportunity to respond.  She is 
not prejudiced by any technical notice deficiency that may 
have occurred along the way.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and VA treatment records.  
She was afforded a VA orthopedic examination.  No outstanding 
pertinent records have been identified.  VA's duty to assist 
is met.

Factual Basis

Service medical records shows complaints of lumbar spine pain 
in March 1981;    X-rays of the lumbar spine showed no 
abnormalities.  The veteran also complained of recurrent back 
pain on examination in October 1983.  

A January 2000 VA outpatient record shows complaints of back 
pain; no diagnosis was given.

On January 2001 VA orthopedic examination the veteran 
complained of back pain since her service separation.  Lumbar 
spine examination showed tenderness to palpation and an 
exaggerated lumbar lordosis.  Lumbar flexion was to 20 
degrees, extension was to 20 degrees, and rotation was to 30 
degrees, right and 20 degrees, left.  All motion was 
accompanied by pain.  There was no loss of sensation on 
pinprick testing.  Lumbosacral strain was diagnosed.  Lumbar 
spine X-rays were normal.  

A March 2001 VA outpatient treatment record notes muscle 
spasm.  A June 2001 VA outpatient treatment record shows a 
diagnosis of biomechanical low back pain without any clinical 
evidence of radiculopathy.  

On October 2003 VA outpatient examination "major" loss of 
lumbar spine range of motion was noted.  Specific ranges 
(i.e., to what degree of flexion or rotation) were not 
reported.  A May 2004 VA outpatient treatment record includes 
a diagnosis of chronic low back pain; X-rays showed lumbar 
spine disc spaces to be "normal," with no fractures 
evident.  Another May 2004 VA outpatient treatment note shows 
that there was no lumbar musculoskeletal weakness.  

Laws and Regulations

Disability evaluations are determined by comparing symptoms 
of the disability to the criteria in the Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

The criteria for rating disabilities of the spine, generally, 
were revised effective September 26, 2003, while this 
claim/appeal was pending.  The veteran is entitled to a 
rating under the revised criteria from their effective date.  

The 20 percent rating that is the subject of this appeal was 
assigned Diagnostic Code (Code) 5295 of the criteria in 
effect prior to the September 2003 revision.  Under Code 
5295, a 20 percent rating is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent (maximum) rating requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a. (in 
effect prior to September 26, 2003.
Under the criteria in effect prior to September 26, 2003, 
lumbar spine disability could be alternatively rated under 
Code 5292 (for limitation of lumbar spine motion.  When such 
limitation is moderate, a 20 percent rating is warranted.  
When limitation of lumbar motion is severe, a maximum 40 
percent rating is warranted.  38 C.F.R. § 4.71a.

Effective September 26, 2003, lumbosacral strain (and 
virtually all spine disability - with additional provisions 
for disc disease) is rated applying the General Rating 
Formula for Diseases and Injuries of the Spine.  A 40 percent 
rating requires that forward flexion of the thoracolumbar 
spine be 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Code 5237 (effective from September 26, 
2003).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, normal extension is zero to 30 degrees, normal 
left and right lateral flexion are zero to 30 degrees, and 
normal left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. §  
4.71a, Note 2 following the General Rating Formula for 
Diseases and Injuries of the Spine..

When a question arises as to which of two ratings under a 
particular diagnostic code applies, the higher rating will be 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in the veteran's favor.  38 
C.F.R. §§ 3.102, 4.3.

Analysis

This claim arose under the pre-September 26, 2003 criteria 
for rating disabilities of the spine, and the matter of the 
rating for the veteran's service connected low back 
disability must be first considered under those criteria.  
While the January 2001 VA examination and clinical 
evaluations have not revealed findings characteristic of 
severe lumbosacral strain, so as to warrant a 40 percent 
rating under the pre September 26, 2003 Code 5295, the VA 
orthopedic examination in January 2001, ordered specifically 
to assess the disability at issue revealed that forward 
flexion was limited to 20 degrees.  Inasmuch as normal lumbar 
flexion (as outlined in the regulatory provisions) is to 90 
degrees, the limitation noted is a loss of more than 75 % of 
normal motion, and reflects restriction that under any 
reasonable standard would be considered severe.  As severe 
limitation of lumbar motion warrants a 40 percent rating 
under the alternative criteria of Code 5292, the Board finds 
that a 40 percent rating is warranted.  Notably, October 2003 
VA clinical evaluation continued to show "major" loss of 
lumbar spine motion.  

The analysis proceeds to consideration of whether a rating in 
excess of 40 percent is warranted.  As is noted above, 40 
percent was the maximum rating under the prior Code 5295; 
hence, a rating in excess of 40 percent under that code is 
not possible.  Both under the pre-September 26, 2003 criteria 
and under the provisions for rating the spine from that date, 
a rating in excess of 40 percent requires anklyosis of the 
spine.  38 C.F.R. § 4.71a, Code 5289 (in effect prior to 
September 26, 2003); General Rating Formula for Diseases and 
Injuries of the spine (effective from September 26, 2003).  
As ankylosis is not shown at any point in time during the 
appellate period, a rating in excess of 40 percent under 
those provisions is not warranted.  A rating in excess of 40 
percent is also possible under the criteria for rating disc 
disease.  38 C.F.R. § 4.71a, Codes 5293 (pre September 26, 
2003), 5243 (from September 26, 2003 -from September 23, 2002 
based on incapacitating episodes or neurologic symptoms to be 
combined with orthopedic impairment).  However, lumbar disc 
disease has not been diagnosed (and is not service 
connected).  In short, no potentially applicable rating 
criteria provide for a rating in excess of 40 percent based 
on the findings shown.  Accordingly, a rating in excess of 40 
percent is not warranted.  

As this case involves an appeal from the initial rating 
assigned with the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
evidence reflects that the degree of disability warranting a 
40 percent rating was present throughout the appellate 
period, and that disability warranting a rating in excess of 
40 percent was not shown at any point in time.  Accordingly, 
staged ratings are not warranted.  


ORDER

A 40 percent rating is granted for the veteran's service-
connected low back disability, subject to the regulations 
governing payment of monetary awards.


REMAND

The veteran claims that she has PTSD as a result of being 
raped during her active service.  She claims (See statement 
received in June 2003) that while stationed in Wurzburg, 
Germany she was raped by two named fellow servicemen.  
Personnel records show that she served in Germany from April 
1980 to July 1982.  She states she told other named fellow 
service members about the assault.  She also asserts that as 
a result of the rape she became pregnant and had an abortion 
at Wurzburg Hospital.  A September 1993 clinical record shows 
a past surgical history of abortion in 1980.  Other stressor 
assertions are noted in a statement received in March 2001 
wherein she listed VA medical personnel to whom she gave 
accounts of her sexual trauma in service.  Reports of sexual 
assault in service were also noted in VA outpatient treatment 
records dated in December 1999 and April 2003.  

On April 2003 VA mental health assessment the veteran 
described her sexual assault experience in service.  The 
examining VA clinical psychologist opined that the veteran 
met the criteria for PTSD related to sexual trauma in the 
military.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 139-143 (1997).

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to:  records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes may be a type of relevant 
evidence.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

Pertinent provisions of Manual M21-1 specifically address the 
types of documentation that may be used to corroborate the 
occurrence of a stressor where the alleged stressor event is 
physical or sexual assault.  See Cohen, supra, at 128; M21-1, 
Part III, Change 49 (February 1996) par. 5.14c.

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

38 C.F.R. § 3.304(f)(3) was amended effective March 7, 2002, 
to provide that evidence other than service records may 
corroborate the occurrence of a stressor and that VA may not 
deny PTSD claims based on personal assault without first 
advising claimants that evidence from sources other than the 
veteran's service records may help prove the stressor 
occurred. 

Here, the RO has essentially complied with the notification 
requirements in section 3.304(f)(3).  See development 
letters, dated in May and August 2000.  However, the efforts 
to assist the veteran with verification of her alleged 
stressor events appear inadequate.  For example, there 
appears to have been no serious attempt to verify the alleged 
stressor event (rape) via alternate sources (the fellow 
service persons and VA personnel to whom she gave accounts of 
the experience).  VA is much better positioned than the 
veteran to attempt contacts with the persons the veteran has 
specifically named.  In summary, it is the opinion of the 
Board that VA's duty to assist the veteran/claimant is not 
yet met.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should attempt to verify the 
stressor events (rape) the veteran 
describes in her March 2001 and June 2003 
letters and make a specific 
determination, based on the complete 
record, as to whether the veteran's 
claimed assault in service sexual is 
verified.  Specifically, if possible, the 
RO should attempt to contact the former 
fellow service persons and VA personnel 
named in those letters to ascertain 
whether they may provide any verifying 
information.  (If no contacts can be 
made, the reason why this is so should be 
explained for the record.)  A statement 
of the RO's determination should be 
placed into the claims file.  The veteran 
should be notified of this determination 
and afforded the opportunity to respond.

2.  The RO should then arrange for a VA 
examination by a psychiatrist to 
determine whether the veteran has PTSD 
resulting from a sexual assault/rape in 
service.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  If 
PTSD is diagnosed, the examiner should 
state the stressor event (noting the 
contemporaneous evidence supporting the 
occurrence of the stressor) and symptoms 
on which the diagnosis is based.  The 
examiner should comment on the April 2003 
VA psychiatric assessment that is already 
of record.  The examiner must explain the 
rationale for any opinion given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the 
appellant and her representative should 
be provided an appropriate SSOC and given 
the opportunity to respond  The case 
should then be returned to the Board, if 
in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of her claim.  She has the right to submit 
additional evidence and argument on the matter being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


